 AO 2458 (Rev 02/18)   Judgment ma Cnmmal Case
                       Sheet I



                                       UNITED STATES DISTRICT COURT
                                                         Eastern District of Pennsylvania
                                                                         )
              UNITED STAT!~ OF AMERICA                        F/LEO                JUDGME~T               IN A CRIMINAL CASE


                       BRAHEEM EDWARDS                    OCT 0'9 201~             Case Number: DPAE2: 14CR00323-004
                                                                         )         USM Number: 71676-066
                                                 BKATE BARKMAN, Cl~rk
                                                     "'--oap. C)erk                 Douglas Roberts, Esq.
                                                                                   Defendant"s Attorney
                                                                         )
 THE DEFENDANT:
  ~pleaded gmlty to count(s)        1ss. 192ss, 194ss.204ss. 212ss,216ss,236ss,and258ss
                                                          -                                         -
 D pleaded nolo contendere to count(s)
    which was accepted by the court.
 D was found gmlty on count(s)
    after a plea of not gmlty.

 The defendant ts ad1udicated guilty of these offenses:




                                  ("crack"), 500 grams or more of cocaine and 100 grams or



        The defendant is sentenced as provided m pages 2 through               8          ofthts Judgment. The sentence ts imposed pursuant to
 the Sentencmg Reform Act of 1984.
 D The defendant has been found not gmlty on count(s)

 liZ1 Count(s) I 93ss and 235ss                           DIS     ~are dismissed on the motion of the Umted States.


           It ts ordered that the defendant must notify the Cmted States attorney for this d1stnct w1thm 30 days of any change of name,
 residence, or matlmg address until all fines, restitution, costs, and special assessments imposed by this Judgment are fully paid If ordered to
 pay rest1tut1on, the defendant must notify the court and Umted States attorney of matenal changes m economtc ctrcumstances.
                                                                         10/4/2018
c.c,.      £0~ ~7} ~SA                                                  Date of lmpos1t1on of Judgment

                02,o ~ f-sI {l,e, f, Ccvvw wf
                                                                                   A~«~h_d
                                 VCaSC"--v       ~       lASfO   CJ)    Signature of Judge

                                                     I

           tA- ). fY'tt?iv"5 ~I ( J-)                                  . Ge~ld ~stin McH'::!gh! United Stat~s District Judge
           p~~irvl
                                                                        Name and Title of Judge



           ):-L lA                                                      Date
    AO 245B (Rev. 02/18)                 Judgment ma Crimmal Case
                                         Sheet IA
                                                                                                                                                                                     Judgment -Page              _2_             of               8
    DEFENDANT: BRAHEEM EDWARDS
    CASE NUMBER: DPAE2: 14CR00323-004

                                                                        ADDITIONAL COUNTS OF CONVICTION

  Title & Section                                        Nature of Offense                                                                                                 Offense Ended                                  Count
r·-"2-'-.1"'-~8'--~-3(-,b'-')'--~,---..Jl,,...~-.IJ-J.=a~"":::=-ul'-",$li5e'--';-:;""-i:o""'·f;i""°~"':"°.c'_o_m_m_u_n-ic_a_tio-n-.f-a-cij-"ity-in-fu_rt_h_er_a,_   __,l.'s..._,~.~=d_3t.-.=2_0"':"'"._1'',~=~=·=~==g#=·=~Hl-'-';J_9_.2~_s_.,_!_z-._~-2~~-s.~~=
                                                                                                                                                                           .
                                                          of a drug felony                                                                                                                                                  216ss


                                                          of a school/playground
                      (1 ), (b)(1·)(·9.                                                         ent to distri~1:1te"Cocaine
  18:922(g)(1)                                            Felon in possession of a firearm                                                                                   9/23/2014                                      258ss
AO 245B (Rev. 02118) Judgment in Cruninal Case
                     Sheet 2   Imprisonment

                                                                                                   Judgment            3_ of
                                                                                                              - Page _ _       8
 DEFENDA.1\J"T: BRAHEEM EDWARDS
 CASE NUMBER: DPAE2: 14CR00323-004

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Pnsons to be impnsoned for a total
term of:
  120 months on Count 1ss; terms of 48 months on each of Counts 192ss, 212ss, and 216ss; terms of 120 months on each of
  Counts 194ss and 236ss; a term of 120 months on Count 204ss and a term of 120 months on Count 258ss, all such terms to
  run concurrently, to produce a total custodial sentence of 120 months. The defendant shall be given credit for time served
  while in federal custody.

      ~ The court makes the following recommendations to the Bureau of Pnsons:

  The defendant shall be designated to a facility close to Chester, PA, as he has been certified as a genetically compatible
  organ donor for his brother, who requires a kidney transplant.


      b2I' The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the Umted States Marshal for this distnct:
                                                             D p.m.
           D at                      ---- D          a.m.                 on

           D as notified by the Umted States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the Umted States Marshal.
           D as notified by the Probat10n or Pretrial Services Office.


                                                                 RETURN

 I have executed this judgment as follows:




           Defendant delivered on                                                     to

 at                       _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                 UNITED STATES MARSHAL


                                                                         By _ __
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev 02118) Judgment ma Cnmmal Case
                    Sheet 3 - Supervised Release
                                                                                                               Judgment      Page   4   . of
DEFENDANT: BRAHEEM EDWARDS
CASE NUMBER: DPAE2: 14CR00323-004
                                                     SUPERVISED RELEASE
l.Jpon release from imprisonment, you will be on supervised release for a term of:
    6 years This term consists of 5 years on Count 1ss; terms of 1 year on each of Counts 192ss, 212ss, and 216ss; terms of
    6 years on each of Counts 194ss and 236ss; a term of 5 years on Count 204ss; and a term of 5 years on Count 258ss, all
    such terms to run concurrently.




                                                   MANDATORY CONDITIONS

       You must not commit another federal, state or local cnme
2      You must not unlawfully possess a controlled substance
3      You must refram from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       impnsonment and at least two penodic drug tests thereafter, as detennmed by the court
             D The above drug testmg condit10n is suspended, based on the court's detennmauon that you
                  pose a low risk of future substance abuse. (check if applicable)
4.      D You must make restitution m accordance with 18 l.'..S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.      ~ You must cooperate in the collect10n of DNA as directed by the probation officer.        (check   1/ applicable)
6       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 L'.S C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Pnsons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a quahfymg offense (check 1/ applzcable)
7.      D You must participate in an approved program for domestic v10lence     (check   if applzcable)




You must comply with the standard conditions that have been adopted by this court as well as with any other concht10ns on the attached
page
 AO 245B (Rev. 02/18) Judgment ma Crimmal Case
                      Sheet 3A - Supervised Release
                                                                                                Judgment -Page _ _5
                                                                                                                  __ of                   8
DEFENDANT: BRAHEEM EDWARDS
CASE NUMBER: DPAE2: 14CR00323-004

                                      STA.1''DARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements m your conduct and condition.

1.     You must report to the probation office in the federal Judicial district where you are authorized to reside WJthin 72 hours of your
       release from imprisonment, unless the probation officer mstructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you Wlll receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial distnct where you are authonzed to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your lIVing
       arrangements (such as the people you live Wlth), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unant1c1pated circumstances, you must notify the probation officer within 72
       hours ofbecommg aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes m plam view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from domg so. If you plan to change where you work or anything about your work (such as your position or your job
       respons1bihties ), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know ts engaged m criminal activity. If you know someone has been
       convtcted of a felony, you must not knowingly communicate or mteract with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causmg bodtly injury or death to another person such as nunchakus or tasers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant Wlthout
       first gettmg the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (includmg an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the mstruct1ons of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me Wlth a wntten copy of this
judgment containing these conditions. For further information regarding these condiuons, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                     Date
 AO 245B(Rev. 02/18) Judgment in a Crimmal Case
                     Sheet 3D - Supervised Release
                                                                                             Judgment .Page   _Q_ _   of _ _ 8   _
DEFENDANT: BRAHEEM EDWARDS
CASE NUMBER: DPAE2: 14CR00323-004

                                       SPECIAL CONDITIONS OF SUPERVISION
The defendant shall refrain from the illegal possession and/or use of drugs and shall submit to urinalysis or other forms of
testing to ensure compliance. It is further ordered that the defendant shall participate in drug treatment and abide by the
rules of any such program until satisfactorily discharged.

The defendant shall participate in a program at the direction of the probation officer aimed at learning a vocation, or
improving the defendant's literacy, education level, life skills, or employment skills in order to develop or improve skills
needed to obtain and maintain gainful employment. The defendant shall remain in any recommended program until
completed or until such time as the defendant is released from attendance by the probation officer.

The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
investigation of his financial dealings and shall provide truthful monthly statements of his income.

The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
of the probation officer, unless the defendant 1s in compliance with the payment schedule for his special assessment
obligation. The defendant shall not encumber or liquidate interest 1n any assets unless it is in direct service of the special
assessment obligation or otherwise has the express approval of the Court.

The defendant shall participate and contribute in 50 hours of community service at a site approved by the U.S. Probation
Office.
AO 245B (Rev. 02/18)   Judgment ma Crimmal Case
                       Sheet 5 - Cnmmal Monetary Penalties
                                                                                                          Judgment    Page       7     of           8
 DEFENDANT: BRAHEEM EDWARDS
 CASE NUMBER: DPAE2: 14CR00323-004
                                              CRIMINAL MONETARY PENAL TIES
      The defendant must pay the total cnminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                 JVT A Assessment*                   Fine                        Restitution
 TOTALS            $ 800.00                    $ 0.00                               $ 0.00                       $ 0.00



 0    The determination ofrestitution is deferred until _ _ _ _ • An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determinat10n.

 0    The defendant must make restitution (mcluding community restitution) to the followmg payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 181.J.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee

l :;>, '          ':~:: ~ :~-~:: ~ <~:.       :: : :)..._--_-·-~_______,. . _____.. . . . ., [& ~:w-,:.~
                                                                       Total Loss**             Restitution Ordered             Priority or Percentai:e

                                                                                                                                               -1   t: J




TOTALS                               $                        0.00              $                         0.00


0     Restitution amount ordered pursuant to plea agreement $

0     The defendant must pay interest on restitution and a fme of more than $2,500, unless the restitution or fine 1s paid in full before the
      fifteenth day after the date ofthejudgment, pursuant to 18 l;.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

O     The court determmed that the defendant does not have the ab1hty to pay interest and it is ordered that:

      0    the interest requirement is waived for the         0       fine   D restitution.
      O the mterest reqmrement for the            0    fine       D     restitution is modified as follows.

*Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 OA, and 1 l 3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 6 · Schedule of Payments

                                                                                                      Judgment - Page   _8__     of       8
DEFENDANT: BRAHEEM EDWARDS
CASE NUMBER: DPAE2: 14CR00323-004

                                                     SCHEDL'LE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total crimmal monetary penalties is due as follows:

A    ill    Lump sum payment of$        800.00             due immediately, balance due

            D     not later than                                , or
            D     in accordance with D C,        D    D,   D     E, or    D Fbelow; or

B    D      Payment to begm immediately (may be combmed with             DC,       DD, or       D F below); or

C    D      Payment m equal                  (e.g.. weekly. monthly. quarterly) installments of $ _ _ _               over a period of
           _ _ _ _ _ (eg. months or years}, to commence         _ _ _ _ (e g. 30 or 60 days) after the date of this judgment; or

D    D      Payment m equal                        (e. g. weekly, monthly, quarterly) installments of $                over a penod of
                          (e.g. months or years}, to commence         _ _ _ (e g. 30 or 60 days) after release from imprisonment to a
            term of supervision; or

E    D      Payment dunng the term of supervised release will commence withm _ _ _ _ _ (e g. 30 or 60 days) after release from
            impnsonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    D      Special instructions regardmg the payment of crimmal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of crimmal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Pnsons' Inmate
Fmancial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments prev10usly made toward any criminal monetary penalties imposed.




D    Jomt and Several

     Defendant and Co-Defendant ~ames and Case Numbers (including defendant number}, Total Amount, Joint and Several Amount,
     and corresponding payee, if appropnate.




D    The defendant shall pay the cost of prosecution.

0    The defendant shall pay the followmg court cost(s):

~    The defendant shall forfeit the defendant's mterest m the following property to the United States:
      The sum of $550,000.00 in United States Currency (Forfeiture Money Judgment)


Payments shall be apphed m the following order: (I) assessment, (2) restitution pnnc1pal, (3) restitut10n mterest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, includmg cost of prosecution and court costs.
